DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
 Claim Interpretation
Claims 1 & 16: Claims 1 & 16 recite the limitation “wherein the instructions include at least a first dispensing distance of the nozzle relative to the vehicle, such that liquid bed liner coating is applied to the vehicle and a second dispensing distance of the nozzle relative to the vehicle, such that solidified nodules of bed liner coating are applied on top of the liquid bed liner coating applied at the first dispensing distance”. Applicant is advised that this limitation requires instructions to be present in the PLC which respond to a distance measurement and similarly to the rest of the claims require that the apparatus is capable of performing the coating process with a liquid bed liner coating and produces nodules.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4, 5, 16, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martins Pinto (US PG Pub 2017/0203580, hereinafter ‘580) in view of Can Thillo et al. (US PG Pub 2010/0026743; hereafter ‘743) and Calotychos et al. (US Patent 5,689,415; hereafter ‘415).
Claims 1 & 16: ‘580 discloses a system of applying a coating to a vehicle (see title and abstract and [0064]), the system comprising:
at least one programmable robot ([0065]-[0067]);
at least one coating applicator, operably connected to each programmable robot ([0068], sprayer);
at least one computerized data acquisition and process control system, operably connected to each programmable robot ([0070], a programmable logic controller is used to move the robot in X, Y and Z axes, it is inherent that a PLC has a processor and a memory so that it can be programmed in memory and can carry out the program with its processor and any program are instructions to operate the robot);
at least one coating supply system, wherein the at least one coating supply system includes at least one coating storage vessel (it is clear that the coating to be sprayed is supplied by some form of system to the sprayer and is stored in some form of storage/vessel prior to be supplied to the sprayer), and at least one pressurization system to dispense the coating via the at least coating applicator ([0070], air pressure).

‘580 teaches using a print head for depositing the coating (abstract) which the print head is capable of applying different shades simultaneously (¶ 31).
‘580 does not teach that the print head includes at least one dispensing nozzle which comprises at least two inlets and at least one outlet.
However, ‘743, which is directed towards printing (title) discloses a print head comprised of at least two inlets and one outlet (Fig. 5 & ¶ 45) which allows for mixing of 3 components of the ink and control of several properties of the ink such as image quality, physical properties, jetting performance, and gloss control (¶s 25-40).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the print head of ‘743 comprised of at least two inlets and one outlet as the particular print head of ‘580 because it is an art recognized print head and it is prima facie obvious to substitute art recognized alternatives and it would have predictably improved the apparatus by control of several properties of the ink such as image quality, physical properties, jetting performance, and gloss control.
The combination does not teach that the print head is configured to dispense and mix at least one of an aromatic urethane polyuria, aliphatic urethane polyuria, an 
‘580 does not teach “wherein the instructions include at least a first dispensing distance of the nozzle relative to the vehicle, such that liquid bed liner coating is applied to the vehicle and a second dispensing distance of the nozzle relative to the vehicle, such that solidified nodules of bed liner coating are applied on top of the liquid bed liner coating applied at the first dispensing distance”.
However, as discussed above, the material to be deposited is an intended use of the apparatus and for the combination to read on the intended use it must be capable of performing the intended use. Therefore, the question is if ‘580 teaches that the PLC includes instructions that include a first dispensing distance and a second dispensing distance for the nozzle.
‘580 does not teach that PLC includes the instructions that include a first dispensing distance and a second dispensing distance for the nozzle.
As discussed above, ‘580 is directed towards a vehicle coating apparatus.
And ‘415, which is also directed towards control for coating vehicles (title) teaches providing a PLC with instructions which include two different distances for controlling a coating apparatus in which the PLC has different instructions for a fist distance to the work piece and a second distance to the work piece which control the coating apparatus and starts the coating cycle (col. 9, lines 1-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘415 and add instructions to the PLC of combination such that the PLC includes two separate distances from the nozzle because it is recognized 
The combination does not teach that “the instructions include at least a first dispensing distance of the nozzle relative to the vehicle, such that liquid bed liner coating is applied to the vehicle and a second dispensing distance of the nozzle relative to the vehicle, such that solidified nodules of bed liner coating are applied on top of the liquid bed liner coating applied at the first dispensing distance”. However, given that the coating apparatus of the combination with a PLC containing at least the instructions taught above including includes two separate distances from the nozzle to control the coating cycle it is apparent that it is capable of performing the claimed intended use.
Claim 4: ‘580 discloses using a pre-coating treatment applicator (first two robots perform exterior paint applications ([0064]) before using other robots to carry out the digital paint application process.
Claim 5: ‘580 do not teach that the robot sprayer for exterior paint application (pre-coating applicator) is integrated with the digital paint robot applicator. However, it is well established that making integral is prima facie obviousness (see MPEP 2144.04, V. B.) and thus choosing to integrate two robot applicators together (an robot arm having two applicator heads) is a mere obvious engineering choice.
Claim 19: ‘580 discloses a system of applying a coating to a vehicle (see title and abstract and [0064]), the system comprising:
at least one programmable robot ([0065]-[0067]);
at least one coating applicator, operably connected to each programmable robot ([0068], sprayer);

at least one coating supply system, wherein the at least one coating supply system includes at least one coating storage vessel (it is clear that the coating to be sprayed is supplied by some form of system to the sprayer and is stored in some form of storage/vessel prior to be supplied to the sprayer), and at least one pressurization system to dispense the coating via the at least coating applicator ([0070], air pressure).
‘580 discloses that the paint is applied by robots (i.e. more than 1 paths; ¶ 59).
Given that each robot occupies a separate location it is apparent that each robot has a different pattern of movement and thus the coating application of each robot is different.
Although the taught range of more than 1 different coating application pattern is not explicitly the claimed 3 different coating application patterns, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 20: Although the taught range of more than 1 different coating application pattern is not explicitly the claimed 4 different coating application patterns, it does prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 2, 3, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘580 in view of ‘743 & ‘415, as applied above, and further in view of Abe et al. (US Patent 4,764,667; hereafter ‘667)
Claims 2, 3, & 17: ‘580 discloses automatic zones for paint application process ([0059]-[0063]) and then further discloses a process of personalizing the body with robot digital printing (programmable robot) after the exterior painting is completed ([0064]). The painting on the bodies is also done continuously, in which the body never remains static ([0071]). 
‘580 does not teach an electronic vehicle and tracking system which includes electronic communications with each robot wherein the device includes a scanner.
However, ‘667, which is directed towards manufacturing including painting process and production (title), such as automotive vehicle assembling processes (col. 1, lines 7-11, ‘667), teaches using a barcode and scanner (i.e. configured to scan a printed barcode) to track the assembling and painting of a vehicle (col. 1, lines 10-16 and col. 6, lines 27-35, ‘667) in which the barcode includes information about the vehicle being assembled and painted (i.e. information about attributes of the bed which are provided by the manufacturer, col. 1, lines 35-45). ‘667 teaches that the barcode and barcode scanner of ‘667 are particularly useful in coating in which traditional barcodes are 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the barcode and barcode scanner of ‘667 during the coating process of ‘580 because it is an art recognized means of tracking production and painting of automotive vehicles and is recognized for fulfilling a recognized need that prior art barcodes could not full while providing efficiency to the process.
Though the combination does not teach that the vehicle attributes and dimensions are stored on the memory of the computerized data acquisition and process control system to operate each programmable robot to apply the coating to the vehicle in three dimensions the computerized data acquisition and process control system is capable of storing said data and it is within the purview of one skilled in the art.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘580 in view of ‘743, ‘415, and ‘667, as applied above, and in further view of Manzi et al. (US 2015/0147460, hereinafter ‘460).
Claim 3: ‘580 disclose all the limitations of claim 1 but does not specify that the system further comprises a database comprising vehicle dimensions and/or attributes.
‘460 discloses a system for painting vehicles (see title and abstract) wherein the dimensions/attributes of the part to be painted, such as a door or a mudguard, is obtained by the processing means from a database in order to obtain a contour of each model ([0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have used a database comprising vehicle 
Though the combination does not teach that the vehicle attributes and dimensions are stored on the memory of the computerized data acquisition and process control system to operate each programmable robot to apply the coating to the vehicle in three dimensions the computerized data acquisition and process control system is capable of storing said data and it is within the purview of one skilled in the art.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘580 in view of ‘743 & ‘415, as applied above, and further in view of Syron (US 2003/0155067, hereinafter ‘067).
Claims 6-8: ‘580 do not disclose using a temporary or permanent masking device to cover and secured to a portion of the vehicle to be painted (applying the digital print design).
Masks are well known in the art for masking portions that should be uncoated during a coating process. For example, ‘067 discloses a system for applying a plurality of masking portions to portions of a vehicle to mask the same during painting of other and adjacent portions of the vehicle (see title and abstract), wherein the masking device is operably connected to engage at least one fastener on a portion of the vehicle (the masks are magnetically applied; ¶ 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have used the masks of ‘067 to mask portions of ‘580’s vehicle that should be uncoated (areas outside of the digital design) with a .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘580 in view of ‘743 & ‘415, as applied above, and further in view of Calotychos et al. (US 5,689,415, hereinafter ‘415).
Claim 9: ‘580 discloses a PLC which is in electronic communication with the robot, robot movement control system and coating applicator ([0070]). It is clear that since the PLC is the controller which controls the dispensing operation of the robot, it is also in control of the coating supply system and pressurization system.
‘580 discloses dispensing various exterior paint and digital design (see rejection of claim 1 above) but does not disclose that the paint/digital design are from a dispensing profile from an electronic library in which the PLC is in electronic communication with.
‘415 discloses a method of controlling of paint spraying machines using a PLC control system (see title and abstract) wherein the operational data relied by the PLC to applying paint to a particular vehicle body is stored in a PC database and downloaded upon request such that the operation data is dependent on the particular recipe desired for vehicle body style/color/machine combination (col. 8, 4-16), wherein the profiles include air pressure (col. 6, lines 17-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have used a PC database (electronic library) in order to pull the desired profile for applying the coating and digital design of ‘580 to a .
Claims 10 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kyotani (US PG Pub 2005/0061239; hereafter ‘239) in view of ‘580, ‘667, ‘067, and Dorey II et al. (US Patent 4,374,869; hereafter ‘869). As evidenced by Allen (US Patent 6,425,507; hereafter ‘507).
Claim 10: ‘239 is directed towards a system for applying a coating to a vehicle (title, Fig. 1, & ¶ 11), the system comprising: 
a vehicle reception station (the reception station is arbitrary and any point can be termed the ‘reception station’, see Fig. 1 & ¶ 30);
a vehicle preparation station including at least one of cleaning, washing, drying, warming, and cooling equipment which is in line with the reception station (¶ 30);
at least one coating supply system (¶ 30); and
a vehicle departure station (see Fig. 1 & ¶ 30).
The vehicle is driven through each station by the conveyance truck (abstract, Fig. 1, and ¶s 37 & 52) and a tire locator (wheel locator) to engage the wheel of the vehicle drive (the wheels are engaged with the rail system; ¶ 37).

‘580 discloses a system of applying a coating to a vehicle (see title and abstract and [0064]), the system comprising:
at least one programmable robot ([0065]-[0067]);
at least one coating applicator, operably connected to each programmable robot ([0068], sprayer);
at least one computerized data acquisition and process control system, operably connected to each programmable robot ([0070], a programmable logic controller is used to move the robot in X, Y and Z axes, it is inherent that a PLC has a processor and a memory so that it can be programmed in memory and can carry out the program with its processor and any program are instructions to operate the robot);
at least one coating supply system, wherein the at least one coating supply system includes at least one coating storage vessel (it is clear that the coating to be sprayed is supplied by some form of system to the sprayer and is stored in some form of storage/vessel prior to be supplied to the sprayer), and at least one pressurization system to dispense the coating via the at least coating applicator ([0070], air pressure).
‘580 further discloses a metering control device and controlling the amount of paint by the PLC (¶ 70)
With regards to the newly amended limitation of “bed liner”, it is noted that all of the new bed liner limitations are merely intended use limitations (see claim interpretation above). Applicant is reminded that apparatus claims cover what a device is, not what a device does (see MPEP 2114, II). In the instant case, ‘580 disclose the 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the coating apparatus of ‘580 as the specific coating apparatus of the coating line of ‘239 because the apparatus of ‘580 is an art recognized vehicle coating apparatus and thus would have predictably been suitable for applying a coating in the coating line apparatus of ‘239.
However, ‘667, which is directed towards manufacturing including painting process and production (title), such as automotive vehicle assembling processes (col. 1, lines 7-11, ‘667), teaches using a barcode and scanner to track the assembling and painting of a vehicle (col. 1, lines 10-16 and col. 6, lines 27-35, ‘667) in which the barcode includes information about the vehicle being assembled and painted (i.e. information about attributes of the bed which are provided by the manufacturer, col. 1, lines 35-45). ‘667 teaches that the barcode and barcode scanner of ‘667 are particularly useful in coating in which traditional barcodes are useless and provides efficiency in the coating process of vehicles (col.15, line 60 – col. 16, line 20).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the barcode and barcode scanner of ‘667 at each station of the coating apparatus of ‘239 because it is an art recognized means of tracking production and painting of automotive vehicles and is recognized for fulfilling a recognized need that prior art barcodes could not full while providing efficiency to the process.
‘667 does not teach that the scanner is a portable electronic device.
prima facie obvious to change the size. MPEP §2144.04(IV)(A).
‘239 does not teach a masking station.
Masks are well known in the art for masking portions that should be uncoated during a coating process. For example, ‘067 discloses a system for applying a plurality of masking portions to portions of a vehicle to mask the same during painting of other and adjacent portions of the vehicle (see title and abstract). ‘067 further teaches tools for shaping the masks with component removal tools and component modifying tools (¶ 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have used the masks and tools of ‘067 to mask portions of the vehicle that should be uncoated (areas outside of the digital design) with a reasonable expectation of successful results. One would have been motivated to do so in order to prevent unwanted paint from accidentally spraying onto the desired uncoated portions.
Likewise, it would have been obvious to perform the masking and demasking in a station in the line of ‘239 given that ‘239 discloses performing each stage of the coating in the line.
The combination does not teach a magnetic mask configured to engage at least one fastener on a portion of the vehicle.
However ‘869 a discloses a magnetic mask which has the added benefit that it is reusuable (col. 2, lines 4-10).

Claim 14: The preparation station can include a cold wash (i.e. a cooling device; ¶ 30).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘239 in view of ‘580, ‘667, ‘067, and ‘869, as applied above, and further in view of Kia et al. (US PG Pub 2017/0136697; hereafter ‘697). As evidenced by ‘507.
Claim 11: ‘667 teaches that the scanner is a laser scanner but further teaches that the data can be read by an optical reader (col. 15, lines 60-68, ‘667).
‘667 does not teach that the scanner comprises a camera.
However, ‘697, which is also directed towards the automotive industry (title) discloses that scanners in the industry include cameras (¶ 50).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a camera as the scanner of the combination because it is recognized in the art as an alternative for a scanner.
The combination does not teach that the camera is operably equipped to scan a printed barcode. 
However, the Examiner notes that a camera is capable of scanning a printed barcode and thus meets the limitation.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘239 in view of ‘580, ‘667, ‘067, and ‘869, as applied above, and in further view of ‘460. As evidenced by ‘507.
Claim 12: ‘580 disclose all the limitations of claim 1 but does not specify that the system further comprises a database comprising vehicle dimensions and/or attributes.
‘460 discloses a system for painting vehicles (see title and abstract) wherein the dimensions/attributes of the part to be painted, such as a door or a mudguard, is obtained by the processing means from a database in order to obtain a contour of each model ([0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have used a database comprising vehicle dimensions, as taught by ‘460, with the system of ‘580 with a reasonable expectation of successful results because ‘460 discloses that database having vehicle body dimensions is known when painting a vehicle.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘239 in view of ‘580, ‘667, ‘067, ‘869, & ‘460, as applied above, and in further view of Collins (US Patent 6,826,497; hereafter ‘497). As evidenced by ‘507.
Claim 13: The combination does not teach that the portable electronic device includes an internet connection.
However, ‘497, which is directed towards a monitoring production and quality control (title) of painting processes for vehicles (abstract) discloses monitoring the process and recording the process via an internet connection (col. 3, lines 16-30).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate an internet connection into the portable electronic device of the combination such that the process can be monitored because as taught by ‘497, it is recognized in 
Though combination does not teach that the information is one of model year, manufacturer, body style, dimensions, drivetrain, engine, equipment, features, accessories, paint code, accessories to be installed, accessories to be removed, recall information, required modifications, accessories to be ordered, it is within the purview of one skilled in the art to provide said information and the system is capable of providing said information.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘239 in view of ‘580, ‘667, ‘067, and ‘869, as applied above, and further in view of Classiczcars (classiczcars.com; https://www.classiczcars.com/forums/topic/30824-installing-emblems-drilling-through-paint/; 2/14/2009; hereafter Classiczcars). As evidenced by Allen (US Patent 6,425,507; hereafter ‘507).
Claim 15: As discussed above, the combination teaches a coating system.
‘507, which is directed towards the automotive industry discloses that logos can be applied by painting (col. 4, lines 43-50).
Thus, it is apparent that the combination has a logo fixture which engages a portion of the vehicle and applies/guides the installation of a logo.
The combination does not teach that the logos have pins as locating devices.
However, as taught by Classiczcars, it is known in the art to use pins as locating devices on logos for mounting (see second post, Carl Beck, page 1, Classiczcars).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ‘580 in view of ‘743, ‘415, ‘067, & ‘869.
Masks are well known in the art for masking portions that should be uncoated during a coating process. For example, ‘067 discloses a system for applying a plurality of masking portions to portions of a vehicle to mask the same during painting of other and adjacent portions of the vehicle (see title and abstract). ‘067 further teaches tools for shaping the masks with component removal tools and component modifying tools (¶ 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have used the masks and tools of ‘067 to mask portions of the vehicle that should be uncoated (areas outside of the digital design) with a reasonable expectation of successful results. One would have been motivated to do so in order to prevent unwanted paint from accidentally spraying onto the desired uncoated portions.
The combination does not teach a magnetic mask.
However ‘869 a discloses a magnetic mask which has the added benefit that it is reusuable (i.e. selectively engaging one fastener mask to the vehicle; col. 2, lines 4-10).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a magnetic mask as the specific mask because as taught by ‘869, magnetic masks are a known type of mask and would have had the added benefit of being reusable.
Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that ‘580 does not teach that the PLC includes instructions including a first and second distance; applicant is advised that ‘415, which is directed towards vehicle coating provides a reason for providing instructions in a PLC with two separate distances and thus demonstrates that it is known to provide at least 2 separate distance instructions to a coating apparatus and as discussed above, the combination would have been capable of performing two separate responses based on the two separate distances.
In regards to applicant’s arguments that ‘580 would not be capable of applying solidified nodules of a bed liner coating because ‘580 applies a liquid ink that dries upon application; the Office does not find this argument convincing because “solidified nodules” is not limited to the narrow interpretation that applicant appears to be placing on it but can be interpreted to include the solid pigments (of which it is well known to use inorganic insoluble pigments and insoluble organic pigments and polymer microspheres as ink pigment) and thus even if the ink is in a liquid form if it contains a solid particulate material it is apparent that the apparatus is capable of applying solidified nodules as claimed. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.